Exhibit 10.3

THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH HEREIN.

Dated: June 13, 2018

WARRANT TO PURCHASE

COMMON STOCK OF

DOPE MEDIA, INC.

This Warrant to Purchase Common Stock of Dope Media, Inc. (the “Company”), dated
as of June 13, 2018 (the “Warrant”) is issued in connection with that certain
Senior Secured Note issued by the Company in favor of General Cannabis Corp.
(the “Holder”) dated on or around the date hereof (the “Note”).  This Warrant
certifies that the Holder, for value received, is entitled to purchase, at the
Stock Purchase Price (as defined below), from the Company, up to that number of
fully paid and nonassessable shares of the Company’s Common Stock, par value
$0.0001 per share (the “Common Stock”), equal to 1,846,187 shares.

This Warrant shall be exercisable upon the first to occur of (і) the date of any
merger or consolidation with the Company or its subsidiaries or any acquisition
or exclusive license of any material portion of stock or assets of the Company
or its subsidiaries (including, without limitation, the filing of a registration
statement with the Securities and Exchange Commission or similar regulatory
agency) or any other similar transaction, other than a transaction between the
Company and the Holder (a “Sale Transaction”), (ii) the Maturity Date (as
defined in the Note) or (iii) when the Principal Amount is declared due and
payable under the Note (such earliest date being referred to herein as the
“Initial Exercise Date”) until the end of the 20 day period following the
Initial Exercise Date (the “Expiration Date”) upon surrender to the Company at
its principal office (or at such other location as the Company may advise the
Holder in writing) of this Warrant properly endorsed with (i) the Form of
Subscription attached hereto duly completed and executed, (ii) payment pursuant
to Section 2 of the aggregate Stock Purchase Price for the number of shares for
which this Warrant is being exercised determined in accordance with the
provisions hereof, and (iii) any documents reasonably requested by the Company
to be executed by the Holder as if Holder were an investor in the Company’s
Common Stock.  The Stock Purchase Price and the number of shares purchasable
hereunder are subject to adjustment as provided in Section 4 of this Warrant.
 For purposes of this Warrant, the term “Stock Purchase Price” shall mean
$0.3278 per share of the Common Stock.

1.

Exercise; Issuance of Certificates; Acknowledgement.  This Warrant is
exercisable at the option of the Holder, within 20 days of the Initial Exercise
Date for all or any part of the Warrant Shares (but not for a fraction of a
share) which may be purchased hereunder.  The Company agrees that the shares of
Common Stock purchased under this Warrant (the “Warrant Shares”) shall be and
are deemed to be issued to the Holder hereof as the record owner of such shares
as of the close of business on the date on which this Warrant shall have been
surrendered, properly endorsed, the completed, executed Form of Subscription
delivered and payment made for such shares.  Certificates for the shares of the
Common Stock so purchased, together with any other securities or property to
which the Holder hereof is entitled upon such exercise, shall be delivered to
the Holder hereof by the Company at the Company’s expense within a reasonable
time after the rights represented by this Warrant have been so exercised.  Each
certificate so delivered shall be in such denominations of the Warrant Shares as
may be requested by the Holder hereof and shall be registered in the name of
such Holder.  In case of a purchase of less than all the Warrant Shares, the
Company shall execute and deliver to Holder within a reasonable time an
Acknowledgement in the form attached hereto indicating the number of Warrant
Shares which remain subject to this Warrant, if any.  Notwithstanding anything
to the contrary contained herein, unless the Holder otherwise notifies the
Company, this Warrant shall be deemed to be automatically exercised using the
Net Issuance Method pursuant to Section 2 hereof immediately prior to the time
on the Expiration Date at which this Warrant ceases to be exercisable.

2.

Payment for Shares.  The aggregate purchase price for Warrant Shares being
purchased hereunder may be paid either (i) by cash or wire transfer of
immediately available funds, (ii) if the fair market value of one (1) share of
the Warrant Shares on the date of exercise is greater than the Stock Purchase
Price, by surrender of a number of Warrant Shares which have a fair market value
equal to the aggregate purchase price of the Warrant Shares being purchased
(“Net Issuance”) as determined herein, or (iii) any combination of the
foregoing.  If the Holder elects the Net Issuance method of payment, the Company
shall issue to Holder upon exercise a number of shares of Warrant Shares
determined in accordance with the following formula:




X=

Y(A-B)

A




1




--------------------------------------------------------------------------------




where:

X =

the number of Warrant Shares to be issued to the Holder;

Y =

the number of Warrant Shares with respect to which the Holder is exercising its
purchase rights under this Warrant;

A =

the fair market value of one (1) share of the Warrant Shares on the date of
exercise; and

B =

the Stock Purchase Price.

No fractional shares arising out of the above formula for determining the number
of shares to be issued to the Holder shall be issued, and the Company shall in
lieu thereof make payment to the Holder of cash in the amount of such fraction
multiplied by the fair market value of one (1) share of the Warrant Shares on
the date of exercise.  For purposes of the above calculation, the fair market
value of one (1) share of the Warrant Shares shall mean (a) if the date of
exercise is after the commencement of trading of the Common Stock on a
securities exchange or over-the-counter but prior to the closing of the IPO, the
price per share to the public set forth on the final prospectus relating to the
IPO, multiplied by the number of shares of Common Stock into which each share of
the Warrant Shares is then convertible, (b) if the Common Stock is then traded
on a securities exchange, the average of the closing prices of such Common Stock
on such exchange over the thirty (30) calendar day period (or portion thereof)
ending three (3) days prior to the date of exercise, multiplied by the number of
shares of Common Stock into which each share of the Warrant Shares is then
convertible, (c) if the Common Stock is then regularly traded over-the-counter,
the average of the closing sale prices or secondarily the closing bid of such
Common Stock over the thirty (30) calendar day period (or portion thereof)
ending three (3) days prior to the date of exercise, multiplied by the number of
shares of Common Stock into which each share of the Warrant Shares is then
convertible, or (d) if there is no active public market for the Common Stock,
the fair market value of one share of the Warrant Shares as determined in good
faith by the Board of Directors of the Company.

3.

Shares to be Fully Paid; Reservation of Shares.  The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof.  The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued shares of Common Stock,
or other securities and property, when and as required to provide for the
exercise of the rights represented by this Warrant.

4.

Adjustment of Stock Purchase Price and Number of Shares.  The Stock Purchase
Price and the number of shares purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time upon the occurrence of certain
events described in this Section 4.  Upon each adjustment of the Stock Purchase
Price, the Holder of this Warrant shall thereafter be entitled to purchase, at
the Stock Purchase Price resulting from such adjustment, the number of shares
obtained by multiplying the Stock Purchase Price in effect immediately prior to
such adjustment by the number of shares purchasable pursuant hereto immediately
prior to such adjustment, and dividing the product thereof by the Stock Purchase
Price resulting from such adjustment.  

4.1

Subdivisions, Combinations and Dividends.  In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of shares
or pay a dividend in Common Stock in respect of outstanding shares of Common
Stock, the Stock Purchase Price in effect immediately prior to such subdivision
or at the record date of such dividend shall be proportionately reduced, and
conversely, in case the outstanding shares of the Common Stock of the Company
shall be combined into a smaller number of shares, the Stock Purchase Price in
effect immediately prior to such combination shall be proportionately increased.

4.2

Reclassification.  If any reclassification of the capital stock of the Company
shall be effected in such a way that holders of Common Stock shall be entitled
to receive stock, securities, or other assets or property, then, as a condition
of such reclassification, lawful and adequate provisions shall be made whereby
the Holder hereof shall thereafter have the right to purchase and receive (in
lieu of the shares of the Common Stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby.
 In any reclassification described above, appropriate provision shall be made
with respect to the rights and interests of the Holder of this Warrant to the
end that the provisions hereof (including, without limitation, provisions for
adjustments of the Stock Purchase Price and of the number of shares purchasable
and receivable upon the exercise of this Warrant) shall thereafter be
applicable, as nearly as may be, in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof.




2




--------------------------------------------------------------------------------




4.3

Notice of Adjustment.  Upon any adjustment of the Stock Purchase Price or any
increase or decrease in the number of shares purchasable upon the exercise of
this Warrant, the Company shall give written notice thereof, by first class mail
postage prepaid, addressed to the registered Holder of this Warrant at the
address of such Holder as shown on the books of the Company.  The notice shall
be signed by the Company’s chief financial officer and shall state the Stock
Purchase Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.  For the avoidance of doubt, the
Company acknowledges that the Holder of this Warrant shall be entitled to the
benefit of all adjustments in the number of shares of Common Stock of the
Company issuable upon conversion of the Common Stock of the Company which occur
prior to the exercise of this Warrant, including without limitation, any
increase in the number of shares of Common Stock issuable upon conversion as a
result of a dilutive issuance of capital stock.

4.4

Other Notices.  If at any time:

(1)

the Company shall declare any cash dividend upon its Common Stock;

(2)

there shall be any capital reorganization or reclassification of the capital
stock of the Company; or consolidation or merger of the Company with, or sale of
all or substantially all of its assets to, another Person;

(3)

there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Company; or

(4)

there shall be a Sale Transaction or an initial public offering of the Company’s
Common Stock pursuant to a registration statement under the Securities Act of
1933, as amended (the “Act”);

then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and (b) in the case of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, winding-up or public offering, at least twenty (20) days prior
written notice of the date when the same shall take place; provided, however,
that the Holder shall make a best efforts attempt to respond to such notice as
early as possible after the receipt thereof.  Any notice given in accordance
with the foregoing clause (a) shall also specify, in the case of any such
dividend, the date on which the holders of Common Stock shall be entitled
thereto.  Any notice given in accordance with the foregoing clause (b) shall
also specify the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, winding-up, conversion or public offering, as the case may be.

4.5

Acquisition.  In the event of any reorganization, consolidation or merger of the
Company, transfer of all or substantially all of the assets of the Company or
any simultaneous sale of more than a majority of the then outstanding securities
of the Company other than a mere reincorporation transaction (an “Acquisition”),
then, as a condition of such Acquisition, lawful and adequate provisions shall
be made whereby the Holder hereof shall thereafter have the right to purchase
and receive (in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby),
at the same aggregate exercise price, such shares of stock, securities or other
assets or property as may be issued or payable with respect to or in exchange
for a number of outstanding shares of such Common Stock equal to the number of
shares of such Common Stock immediately theretofore purchasable and receivable
upon the exercise of the rights represented hereby.  In any Acquisition
described above, appropriate provision shall be made with respect to the rights
and interests of the Holder of this Warrant to the end that the provisions
hereof (including, without limitation, provisions for adjustments of the Stock
Purchase Price and of the number of shares purchasable and receivable upon the
exercise of this Warrant) shall thereafter be applicable, as nearly as may be,
in relation to any shares of stock, securities or assets thereafter deliverable
upon the exercise hereof.

4.6

Subsequent Common Stock and Common Stock Equivalents Issuances.  In the event
the Company shall at any time on or after the date hereof and prior to the
Expiration Date:

(a)

issue any additional shares of Common Stock at a price per share less than the
Stock Purchase Price then in effect or without consideration, then the Stock
Purchase Price upon each such issuance shall be adjusted to the price equal to
the consideration paid for such additional shares of Common Stock;

(b)

take a record of the holders of its Common Stock for the purpose of entitling
them to receive a distribution of, or shall in any manner (whether directly or
by assumption in a merger in which the Company is the surviving entity) issue or
sell any evidence of indebtedness, shares of capital stock or other securities
which are or may be at any time convertible or exchangeable for additional
shares of Common Stock (“Convertible Securities”) or any warrant, option or
other right to subscribe for or purchase any additional shares of Common Stock
or Convertible Security (collectively, “Common Stock Equivalents”), whether or




3




--------------------------------------------------------------------------------

not the rights to exchange or convert thereunder are immediately exercisable,
and the price per share for which Common Stock is issuable upon such conversion
or exchange shall be less than the Stock Purchase Price in effect immediately
prior to the time of such issue or sale, or if, after any such issuance of
Common Stock Equivalents, the price per share for which additional shares of
Common Stock may be issuable thereafter is amended or adjusted, and such price
as so amended shall be less than the Stock Purchase Price in effect at the time
of such amendment or adjustment, then the Stock Purchase price then in effect
shall be adjusted as provided in Section 4.6(a).

(c)

For the purposes of any adjustment of the Warrant Price pursuant to this Section
4.6, the following provisions shall be applicable:

(1)

In the case of the issuance of Common Stock for cash, the consideration shall be
deemed to be the amount of cash paid therefor after deducting therefrom any
discounts, commissions or other expenses allowed, paid or incurred by the
Company for any underwriting or otherwise in connection with the issuance and
sale thereof.

(2)

In the case of the issuance of Common Stock for a consideration in whole or in
part other than cash, the consideration other than cash shall be deemed to be
the fair market value thereof as determined by the board of directors of the
Company, irrespective of any accounting treatment; provided, however, that such
fair market value as determined by the Board of Directors, together with any
cash consideration being paid, shall not exceed an aggregate amount equal to the
product of (i) the aggregate Current Market Price per share of Common Stock as
determined as provided in Section 4.6(d) below, multiplied by (ii) the number of
shares of Common Stock being issued in such issuance.

(3)

In the case of the issuance of (i) options to purchase or rights to subscribe
for Common Stock, (ii) securities by their terms convertible into or
exchangeable for Common Stock or (iii) options to purchase or rights to
subscribe for such convertible or exchangeable securities on or after the date
hereof:

A.

the aggregate maximum number of shares of Common Stock deliverable upon exercise
of such options to purchase or rights to subscribe for Common Stock shall be
deemed to have been issued at the time such options or rights were issued and
for a consideration equal to the consideration (determined in the manner
provided in subsections (1) and (2) above with the proviso in subscection (2)
being applied to the number of shares of Common Stock deliverable upon such
exercise), if any, received by the Company upon the issuance of such options or
rights plus the minimum purchase price provided in such options or rights for
the Common Stock covered thereby;

B.

the aggregate maximum number of shares of Common Stock deliverable upon
conversion of or in exchange for any such convertible or exchangeable securities
or upon the exercise of options to purchase or rights to subscribe for such
convertible or exchangeable securities and subsequent conversions or exchanges
thereof shall be deemed to have been issued at the time such securities were
issued or such options or rights were issued and for a consideration equal to
the consideration received by the Company for any such securities and related
options or rights (excluding any cash received on account of accrued interest or
accrued dividends), plus the additional consideration, if any, to be received by
the Company upon the conversion or exchange of such securities or the exercise
of any related options or rights (the consideration in each case to be
determined in the manner provided in subdivisions (1) and (2) above with the
proviso in subdivision (2) being applied to the number of shares of Common Stock
deliverable upon such conversion, exchange or exercise);

C.

on any change in the number of shares of Common Stock deliverable upon exercise
of any such options or rights or conversion of or exchange for such convertible
or exchangeable securities, other than a change resulting from the antidilution
provisions thereof, the Stock Purchase Price shall forthwith be readjusted to
such Stock Purchase Price as would have obtained had the adjustment made upon
the issuance of such options, rights or securities not converted prior to such
change or options or rights related to such securities not converted prior to
such change being made upon the basis of such change; and

D.

on the expiration of any such options or rights, the termination of any such
rights to convert or exchange or the expiration of any options or rights related
to such convertible or exchangeable securities, the Stock Purchase Price shall
forthwith be readjusted to such Stock Purchase Price  as would have obtained had
the adjustment made upon the issuance of such options, rights, securities or
options or rights related to such securities being made upon the basis of the
issuance of only the number of shares of Common Stock actually issued upon the
conversion or exchange of such securities or upon the exercise of the options or
rights related to such securities.

(d)

For the purpose of any computation pursuant to this Section 4.6, the Current
Market Price at any date of one share of Common Stock shall be deemed to be the
average of the daily closing prices for the 15 consecutive business days ending
on the last business day before the day in question (as adjusted for any stock
dividend, split, combination or reclassification that took effect during such 15
business day period).  The closing price for each day shall be the last reported
sales price regular way or, in case no such reported sales took place on such
day, the average of the last reported bid and asked prices regular way, in
either case on the principal national securities exchange on which the Common
Stock is listed or admitted to trading or as reported by




4




--------------------------------------------------------------------------------

Nasdaq (or if the Common Stock is not at the time listed or admitted for trading
on any such exchange or if prices of the Common Stock are not reported by Nasdaq
then such price shall be equal to the average of the last reported bid and asked
prices on such day as reported by The National Quotation Bureau Incorporated or
any similar reputable quotation and reporting service, if such quotation is not
reported by The National Quotation Bureau Incorporated); provided, however, that
if the Common Stock is not traded in such manner that the quotations referred to
in this Section 4.6(d) are available for the period required hereunder, the
Current Market Price shall be determined in good faith by the board of directors
of the Company or, if such determination cannot be made or if Holder disputes in
writing any determination so made by the Company’s board of directors within 30
days of being informed of such determination, by a nationally recognized
independent investment banking or accounting firm selected by the board of
directors of the Company (or if such selection cannot be made, by a nationally
recognized independent investment banking or accounting firm selected by the
American Arbitration Association in accordance with its rules).

(e)

In addition to the foregoing adjustments to the Stock Purchase Price of this
Warrant and the number of shares of Common Stock subject to this Warrant, in the
event that the Convertible Promissory Notes issued and outstanding on the date
hereof are converted into a greater number of shares of capital stock of the
Company than the maximum number of shares set forth in Section 6.14(c)(B)
(excluding for this purpose any greater number of shares resulting solely from
the accrual of additional interest on such Convertible Promissory Notes after
May 31, 2018), the Stock Purchase Price and the number of shares of Common Stock
subject to this Warrant shall be adjusted as appropriate and necessary to
provide that this Warrant (upon exercise) shall represent the same percentage
ownership of the Company, for the same aggregate Stock Purchase Price, based on
the actual greater number of shares into which the Convertible Notes were
converted (i.e., using the same fully-diluted calculation methodology as was
determined on the date hereof using the maximum number of shares set forth in
Section 6.14(c)(B)).

5.

Representations and Warranties of the Holder.  The Holder hereby represents and
warrants to the Company that:

5.1

Purchase for Own Account.  The Holder represents that it is acquiring the
Warrant and the Common Stock issuable upon exercise of the Warrant
(collectively, the “Securities”) solely for investment for the Holder’s own
account not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Holder has no present intention
of selling, granting any participation in, or otherwise distributing the same.
 The acquisition by the Holder of any of the Securities shall constitute
confirmation of the representation by the Holder that the Holder does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Securities.

5.2

Disclosure of Information.  The Holder has received all the information it
considers necessary or appropriate for deciding whether to acquire the
Securities.  The Holder further represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and the business, properties,
prospects and financial condition of the Company.  

5.3

Investment Experience.  Either (i) the Holder or its officers, directors,
managers or controlling persons has a preexisting personal or business
relationship with the Company or its officers, directors or controlling persons,
or (ii) the Holder, by reason of its own business and financial experience, has
the capacity to protect its own interests in connection with the investment
contemplated hereby.  The Holder represents that it is an investor in securities
of companies in the development stage and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Securities.  The Holder
acknowledges that any investment in the Securities involves a high degree of
risk, and represents that it is able, without materially impairing its financial
condition, to hold the Securities for an indefinite period of time and to suffer
a complete loss of its investment.

5.4

Accredited Investor.  The Holder represents that it is an “accredited investor”
within the meaning of Securities and Exchange Commission (“SEC”) Rule 501 of
Regulation D, as presently in effect.  Neither (i) the Holder, (ii) any of its
directors, executive officers, other officers that may serve as a director or
officer of any company in which it invests, general partners or managing
members, nor (iii) any beneficial owner of the Company’s voting equity
securities (in accordance with Rule 506(d) of the Act) held by the Investor is
subject to any Disqualification Event (as defined in Section 6.7), except for
Disqualification Events covered by Rule 506(d)(2)(ii) or (iii) or (d)(3) under
the Securities Act and disclosed reasonably in advance in writing in reasonable
detail to the Company.

5.5

Restrictions on Transfer.  The Holder understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act, only in
certain limited circumstances.  In this connection, the Holder represents that
it is familiar with SEC Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Act.  THE HOLDER UNDERSTANDS AND
ACKNOWLEDGES HEREIN THAT AN INVESTMENT IN THE COMPANY’S SECURITIES INVOLVES AN
EXTREMELY HIGH DEGREE OF RISK AND MAY RESULT IN A COMPLETE LOSS OF HIS, HER OR
ITS INVESTMENT.  The Holder understands that the Securities have not been and
will not be registered under the Act and have not been and will not be
registered or qualified in any state in which they are offered, and thus the
Holder will not be able to resell or otherwise transfer his, her or its




5




--------------------------------------------------------------------------------

Securities unless they are registered under the Act and registered or qualified
under applicable state securities laws, or an exemption from such registration
or qualification is available.  The Holder has no immediate need for liquidity
in connection with this investment and does not anticipate that it will need to
sell its Securities in the foreseeable future.

6.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Holder that:

6.1

Organization, Good Standing and Qualification; Licenses.  The Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority, and
holds all governmental licenses, permits, registrations and other approvals
required under applicable law, to own and hold under lease its property and to
carry on its business as now conducted and as proposed to be conducted.  The
Company is qualified to do business in each jurisdiction where the nature of its
properties of the conduct of its business requires it to be so qualified to do
business.

6.2

Authorization.  All action on the part of the Company necessary for the
authorization, execution and delivery of this Warrant, the performance of all
obligations of the Company hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Securities, has been taken.
 This Warrant constitutes the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

6.3

Litigation.  There is no action, suit, proceeding or investigation pending or
currently threatened against the Company that questions the validity of this
Warrant, the right of the Company to enter into this Warrant, or to consummate
the transactions contemplated hereby, or that could reasonably be expected to
result, either individually or in the aggregate, in any Material Adverse Effect,
nor is the Company aware that there is any basis for the foregoing. “Material
Adverse Effect” shall mean event, matter, condition or circumstance which
(i) would materially impair the ability of the Company or any other Person to
perform or observe its obligations under or in respect of the Warrant; or
(ii) affects the legality, validity, binding effect or enforceability of any of
the Warrant.

6.4

Absence of Required Consents; No Violations.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Authority on the part of the Company is required
in connection with the consummation of the transactions contemplated by this
Warrant, except for such filing(s) pursuant to applicable state securities laws
as may be necessary, which filings will be timely effected.  The execution,
delivery and performance of the Warrant and the consummation of the transactions
contemplated hereby will not result in any violation or default (i) of any
provision of its governing documents, or (ii) in any material respect of any
instrument, judgment, order, writ, decree or contract to which it is a party or
by which it is bound, or of any provision of any federal or state statute, rule
or regulation applicable to the Company or be in conflict with or constitute,
with or without the passage of time and giving of notice, either a default under
any such provision, instrument, judgment, order, writ, decree or contract or an
event that results in the creation of any lien upon any material assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.
 “Governmental Authority” shall mean any federal, state, local or other
governmental department, commission, board, bureau, agency or other
instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government.

6.5

Financial Information; Projections; Material Liabilities.  The Company’s
financial statements which have been delivered to the Holder fairly and
accurately reflect the Company’s financial condition as of the latest date of
such financial statements in all material respects.  All financial projections
and forecasts delivered to the Holder represent the Company’s best estimates and
assumptions as to future performance, which the Company believed to be fair and
reasonable as of the time made.  As of the date of this Note, the Company does
not have any material liabilities, fixed or contingent, that are not reflected
in the financial statements referred to above as have been delivered to the
Holder on or prior to the date hereof, in the notes thereto or otherwise
disclosed to the Holder on or prior to the date hereof, other than liabilities
arising in the ordinary course of business since the date of such financial
statements.

6.6

Licenses and Intellectual Property Rights.  The Company, together with its
subsidiaries and affiliates, possesses all licenses, patents, trademarks, trade
names, service marks, copyrights, and other intellectual property rights, free
from burdensome restrictions that are material to the conduct of its business.

6.7

Tax Matters.  The Company has filed all federal and other material tax returns
and reports required to be filed, has made timely remittance of all material
amounts as required by any governmental agency or authority and has paid all
federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable, except those relating to the Company’s 2017 tax year or those
which are being or will be contested in good faith by appropriate proceedings
and for which adequate reserves have been provided.  To the Company’s Knowledge
(as defined below), the Company has not received any notice of any proposed tax
assessment that would, if made, have a Material Adverse Effect.




6




--------------------------------------------------------------------------------




6.8

Insurance. To the Company’s Knowledge, all material policies of insurance in
effect of any kind or nature owned by or issued to the Company (a) are in full
force and effect, and (b) are of a nature and provide such coverage as is
customarily carried by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company operates.

6.9

No Joint Ventures, Partnerships or Subsidiaries.  Except as set forth on
Schedule 6.9, as of the date hereof, (i) the Company is not engaged in any
material joint venture or partnership with any other Person, and (ii) the
Company has no material subsidiaries.

6.10

No Material Adverse Effect.  To the Company’s Knowledge, on and as of the date
hereof, no event has occurred or condition exists with respect to the Company or
any other Person that has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect.  The term “to the Company’s Knowledge” shall mean
the knowledge of senior management of the Company, including the knowledge that
each such person would reasonably be expected to obtain after reasonable
inquiry.

6.11

Offering.  Subject in part to the truth and accuracy of the Holder’s
representations set forth in Section 5 of this Agreement, the offer, sale and
issuance of the Note and Warrant as contemplated by this Warrant are exempt from
the registration requirements of the Act and will not result in a violation of
the qualification or registration requirements of the any applicable state
securities laws, and neither the Company nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.

6.12

Valid Issuance of Common Stock.  The shares of Common Stock issuable upon
exercise of the Warrant, when issued, sold and delivered in accordance with the
terms of this Warrant for the consideration expressed herein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under this Warrant, any
stockholder’s agreement reasonably requested by the Company to be executed by
the Holder, and under applicable state and federal securities laws.

6.13

No “Bad Actor” Disqualification.  The Company has exercised reasonable care, in
accordance with SEC rules and guidance, to determine whether any Covered Person
(as defined below) is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) through (viii) under the Act (“Disqualification
Events”).  To the Company’s knowledge, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Act.  The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the Act.
 “Covered Persons” are those persons specified in Rule 506(d)(1) under the Act,
including the Company; any predecessor or affiliate of the Company; any
director, executive officer, other officer participating in the offering,
general partner or managing member of the Company; any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power; any promoter (as defined in Rule 405 under the Act)
connected with the Company in any capacity at the time of the sale of the Note;
and any person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Note (a “Solicitor”), any general partner or managing member of any Solicitor,
and any director, executive officer or other officer participating in the
offering of any Solicitor or general partner or managing member of any such
Solicitor.

6.14

Capitalization and Voting Rights. The authorized capital of the Company consists
of the following on the date hereof:

(a)

Preferred Stock. 6,213,165 shares of preferred stock, par value $0.0001 (the
“Preferred Stock”), of which 6,121,168 shares are issued and outstanding; and

(b)

Common Stock. 19,129,375 shares of common stock, par value $0.0001 (“Common
Stock”), of which 12,916,210 shares are issued and outstanding.

(c)

Other Rights. Except for (A) the conversion privileges of the Preferred Stock,
(B) the conversion of outstanding principal and interest under currently
outstanding Convertible Promissory Notes issued by the Company in the aggregate
principal amount of $1,025,000 into a maximum of 3,802,297 shares of Common
Stock (at any time now or in the future) based on the accrued interest on such
Convertible Promissory Notes as of May 31, 2018, and (C) warrants exercisable
for a maximum of 12,237,870 shares of Common Stock (at any time now or in the
future), there are not outstanding any options, warrants, rights (including
conversion or preemptive rights) or agreements for the purchase or acquisition
from the Company of any shares of its capital stock.  The Company is not a party
or subject to any agreement or understanding, and, to the best of the Company’s
knowledge, there is no agreement or understanding between any persons and/or
entities, which affects or relates to the voting or giving of written consents
with respect to any security or by a director of the Company.




7




--------------------------------------------------------------------------------




7.

No Voting or Dividend Rights.  Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company or any other matters or any
rights whatsoever as a shareholder of the Company.  No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.

8.

Transferability.  This Warrant and any rights hereunder may not be transferred,
in whole or in part, without the prior written consent of the Company, which may
be withheld in its sole discretion. Notwithstanding anything to the contrary
herein, subject to compliance with applicable federal and state securities laws,
this Warrant and all rights hereunder may be transferred, in whole but not in
part, without charge to the holder hereof (except for transfer taxes), to the
acquirer of the Holder in a consolidation, amalgamation, merger of sale of all
or substantially all of the Holder’s assets or equity securities.

9.

Lost Warrants.  Upon receipt of evidence reasonably satisfactory to the Company
of the loss, theft, destruction, or mutilation of this Warrant and, in the case
of any such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such Warrant, the Company, at its expense, will
make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

10.

Modification and Waiver.  Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder.

11.

Notices.  Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Warrant shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when sent by electronic mail to the address
set forth in the books and records of the Company if sent between 8:00 am and
5:00 pm recipient’s local time on a Business Day, or on the next Business Day if
sent by electronic mail other than between 8:00 am and 5:00 pm recipient’s local
time; (c) three Business Days after deposit in the U.S. mail with first class or
certified mail receipt requested postage prepaid and addressed to the other
party at the address set forth in the books and records of the Company; or
(d) the next Business Day after deposit with a national overnight delivery
service, postage prepaid, addressed to the parties at the addresses set forth in
the books and records of the Company with next Business Day delivery guaranteed,
provided that the sending party receives a confirmation of delivery from the
delivery service provider.  Each Person making a communication hereunder by
electronic mail shall promptly attempt to confirm by telephone to the Person to
whom such communication was addressed each communication made by it by
electronic mail pursuant hereto but the absence of such confirmation shall not
affect the validity of any such communication.  A party may change or supplement
the addresses given above, or designate additional addresses, for purposes of
this Section 9 by giving the other party written notice of the new address in
the manner set forth above.  Subject to the limitations set forth in Delaware
General Corporation Law §232(e), the Holder consents to the delivery of any
notice to stockholders given by the Company under the Delaware General
Corporation Law or the certificate of incorporation (as amended from time to
time) or bylaws (as amended from time to time) by (i) electronic mail to the
Holder’s electronic mail address set forth in the books and records of the
Company, (ii) posting on an electronic network together with separate notice to
the Holder of such specific posting, or (iii) any other form of “electronic
transmission” (as defined in the Delaware General Corporation Law) directed to
the Holder.  This consent may be revoked by the Holder by written notice to the
Company and may be deemed revoked in the circumstances specified in Delaware
General Corporation Law §232.

12.

Governing Law.  This Warrant is to be construed in accordance with and governed
by the laws of the State of New York.

[Signature Page to Follow]




8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.







 

DOPE MEDIA, INC.

 

 

 

 

 

 

 

By:

/s/ George Jage

 

 

George Jage

 

 

Chief Executive Officer











































































































































[Signature Page to Warrant]




--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)




To: General Cannabis Corp.

The undersigned, the holder of a right to purchase shares of Common Stock of
Dope Media, Inc., a Delaware corporation (the “Company”), pursuant to that
certain Warrant to Purchase Common Stock of Dope Media, Inc. (the “Warrant”),
dated as of May 31, 2018, hereby irrevocably elects to exercise the purchase
right represented by such Warrant for, and to purchase thereunder,
__________________________ (_________) shares of Common Stock of the Company and
herewith makes payment of _________________________________ Dollars
($__________) therefor by the following method:




(Check one of the following):




 

 (check if applicable)

 

The undersigned hereby elects to make payment of ____________ Dollars
($___________) therefor in cash.

 

 

 

 

 

 (check if applicable)

 

The undersigned hereby elects to make payment for the aggregate exercise price
of this exercise using the Net Issuance method pursuant to Section 2 of the
Warrant.







DATED:  ________________




 

[NAME OF HOLDER]

 

 

 

 

 

 

 

By:

General Cannabis Corp.

 

 

 

 

Name:

 

 

 

 

 

Its:

 











 




--------------------------------------------------------------------------------




ACKNOWLEDGMENT




To:  General Cannabis Corp.




The undersigned hereby acknowledges that as of the date hereof,
__________________ (___________) shares of Common Stock remain subject to the
right of purchase in favor of General Cannabis Corp. pursuant to that certain
Warrant to Purchase Common Stock of Dope Media, Inc., dated as of June 13, 2018.







DATED:  ________________




 

DOPE MEDIA, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 









